Marston, J.
Agreeing with the complainant that defendant obtained an undue advantage, yet following the cases of Fuller v. Hasbrouch 46 Mich. 78, and Coots v. Radford 47 Mich. 87, we are of opinion the complainant should proceed under the statute to compel a proper execution of the trust. If the relief asked for is granted in the present case it will result in the present complainant’s obtaining a preference, and thus perhaps compel other proceedings to be commenced to set aside the same. It is better that the entire matter be disposed of in one case for the benefit of all the creditors.
*99The cause will be remanded to the court below, where a reasonable time may be allowed the complainant to bring in such other parties as he may be advised, and amend his bill of complaint. The proofs already in will stand and further may be taken should any of the parties desire. The attachment proceedings on the part of the defendant will be stayed during the progress of the cause. Costs to abide the result.
The other Justices concurred.